 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   HELEN J. BROWN,                  ) NO. ED CV 17-1901-E
                                      )
12                  Plaintiff,        )
                                      )
13        v.                          ) ORDER RE: “MOTION FOR ATTORNEY FEES
                                      )
14   NANCY A. BERRYHILL, Acting       ) PURSUANT TO 42 U.S.C. § 406(B)”
     Commissioner of Social Security, )
15                                    )
                    Defendant.        )
16   _________________________________)

17

18        On March 21, 2019, counsel for Plaintiff filed a “Motion for

19   Attorney Fees Pursuant to 42 U.S.C. § 406(B).”   Counsel for Plaintiff

20   seeks attorneys fees in the amount of $12,000.00 under 42 U.S.C.

21   section 406(b).   Defendant filed “Defendant’s Statement of Non-

22   Opposition, etc.” on April 12, 2019.

23

24                                    BACKGROUND

25

26        The Court previously remanded this matter to the Commissioner for

27   further administrative action.    The Commissioner subsequently awarded

28   past-due benefits to Plaintiff, and the Commissioner withheld
 1   therefrom $12,465.63, which constituted 25 percent of those benefits.

 2   Plaintiff’s counsel represented Plaintiff under a contingent fee

 3   agreement providing for fees in the amount of 25 percent of past-due

 4   benefits for work done before the Court.

 5

 6                                 APPLICABLE LAW

 7

 8        Section 406(b)(1) of Title 42 provides:

 9

10        Whenever a court renders a judgment favorable to a claimant

11        . . . who was represented before the court by an attorney,

12        the court may determine and allow as part of its judgment a

13        reasonable fee for such representation, not in excess of

14        25 percent of the total of the past-due benefits to which

15        the claimant is entitled. . . .    In case of any such

16        judgment, no other fee may be payable . . . for such

17        representation except as provided in this paragraph.      42

18        U.S.C. § 406(b)(1)(A).

19

20        According to the United States Supreme Court, section 406(b)

21

22        does not displace contingent-fee agreements as the primary

23        means by which fees are set for successfully representing

24        Social Security benefits claimants in court.    Rather,

25        § 406(b) calls for court review of such arrangements as an

26        independent check, to assure that they yield reasonable

27        results in particular cases.   Congress has provided one

28        boundary line:   Agreements are unenforceable to the extent

                                         2
 1        that they provide for fees exceeding 25 percent of the past-

 2        due benefits.    Within this 25 percent boundary . . . the

 3        attorney for the successful claimant must show that the fee

 4        sought is reasonable for the services rendered.    Gisbrecht

 5        v. Barnhart, 535 U.S. 789, 807 (2002) (citations omitted)

 6        (“Gisbrecht”).

 7

 8        The hours spent by counsel representing the claimant and

 9   counsel’s “normal hourly billing charge for noncontingent-fee cases”

10   may aid “the court’s assessment of the reasonableness of the fee

11   yielded by the fee agreement.”    Id. at 808.   The Court appropriately

12   may reduce counsel’s recovery

13

14        based on the character of the representation and the results

15        the representative achieved.    If the attorney is responsible

16        for delay, for example, a reduction is in order so that the

17        attorney will not profit from the accumulation of benefits

18        during the pendency of the case in court.    If the benefits

19        are large in comparison to the amount of time counsel spent

20        on the case, a downward adjustment is similarly in order.

21

22   Id. (citations omitted).

23

24                                    DISCUSSION

25

26        The fee sought does not exceed the agreed-upon 25 percent of

27   past-due benefits for work done before the Court.    Neither “the

28   character of the representation” nor “the results the representative

                                          3
 1   achieved” suggest the unreasonableness of the fee sought.        Plaintiff’s

 2   counsel was not responsible for any significant delay in securing

 3   Plaintiff’s benefits.      Because the present case is legally

 4   indistinguishable from Crawford v. Astrue, 586 F.3d 1142 (9th Cir.

 5   2009), this Court is unable to find that a comparison of the benefits

 6   secured and the time Plaintiff’s counsel spent before the Court

 7   suggests the unreasonableness of the fee sought.      Therefore, the Court

 8   concludes that “the fee sought is reasonable for the services

 9   rendered,” within the meaning of Gisbrecht.

10

11                                        ORDER

12

13          A section 406(b) fee is allowed in the gross amount of

14   $12,000.00.    Counsel shall reimburse Plaintiff the sum of $2,300.00,

15   previously paid by the Government under the Equal Access to Justice

16   Act.

17

18          IT IS SO ORDERED.

19

20               DATED: April 30, 2019.

21

22                                                 /s/
                                               CHARLES F. EICK
23                                     UNITED STATES MAGISTRATE JUDGE

24

25

26

27

28

                                            4
